EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Carter White on August 11, 2021.
The application has been amended as follows: 
Claim 1: Delete: A process for reducing the environmental contaminants in a Feedstock Heavy Marine Fuel Oil, the process comprising: contacting a Feedstock Heavy Marine Fuel Oil, wherein the Feedstock Heavy Marine Fuel Oil complies with ISO 8217 except for the environmental contaminates including a sulfur content (ISO 14596 or ISO 8754) greater than 0.50 wt %, with ultrasound having a frequency in the range of about 10 kHz and about 100 megahertz and a sonic energy in the range of about 30 watts/cm2 to about 300 watts/cm2 and a temperature ranging between 30°C and 260°C to give an ultrasonic pre-treated Feedstock Heavy Marine Fuel Oil; mixing a quantity of the ultrasonic pre-treated Feedstock Heavy Marine Fuel Oil with a quantity of Activating Gas mixture to give a Feedstock Mixture; contacting the Feedstock Mixture with one or more supported transition metal catalysts under reactive conditions to form a Process Mixture from said Feedstock Mixture: receiving said Process Mixture and separating the Product Heavy Marine Fuel Oil liquid components from the Process Mixture and, discharging the Product Heavy Marine Fuel Oil.
Claim 4: Delete: The process of claim 1, wherein the step of contacting a Feedstock Heavy Marine Fuel Oil with ultrasound takes place in the presence of one or more metal catalysts having atomic numbers selected from 21 through 29, 39 through 47, and 57 through 79.
Claim 12: Delete: The process of claim 9, wherein the step of contacting said hydrocarbon liquid components of the Process Mixture with ultrasound takes place in the presence of one or more metal catalysts having atomic numbers selected from 21 through 29, 39 through 47, and 57 through 79.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted August 05, 2021, were received and deemed persuasive.
Amended claims 1-16, filed August 05, 2021, are pending and have been fully considered.  Claims 17-20 have been canceled.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Terminal Disclaimer
The terminal disclaimer filed on August 05, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,563,132 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 05, 2021 (62 pages).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a process for reducing the environmental contaminants in a Feedstock Heavy Marine Fuel Oil, the process comprising: contacting a Feedstock Heavy Marine Fuel Oil, wherein the Feedstock Heavy Marine Fuel Oil complies with ISO 8217 except for the environmental contaminates including a sulfur content (ISO 14596 or ISO 8754) greater than 0.50 wt %, with ultrasound having a frequency in the range of about 10 kHz and about 100 megahertz and a sonic energy in the range of about 30 watts/cm2 to about 300 watts/cm2 and a temperature ranging between 30°C and 260°C to give an ultrasonic pre-treated Feedstock Heavy Marine Fuel Oil; mixing a quantity of the ultrasonic pre-treated Feedstock Heavy Marine Fuel Oil with a quantity of Activating Gas mixture to give a Feedstock Mixture; contacting the Feedstock Mixture with one or more supported transition metal catalysts under reactive conditions to form a Process Mixture from said Feedstock Mixture: receiving said Process Mixture and separating the Product Heavy Marine Fuel Oil liquid components from the Process Mixture and, discharging the Product Heavy Marine Fuel Oil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771